 fn the Matterof THURSTON MOTOR LINES, INC.andTRUCKDRIVERSAND HELPERS LOCAL UNION No. 592, A. F. OF L.CaseNo. 5-R-1853.-Decided June 12, 1945Mr. John T. Grigsby,of Richmond,Va.,Mr. D. J. Thurston,Jr.,of\Vilson,N. C., andMr. C. G.Martin,of Richmond,Va., for the Company.Messrs. L. G.LaneandT.M. Edwards,of Richmond,Va., for theUnion.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE4Upon petition duly filed by Truck Drivers and Helpers Local UnionNo. 592, A. F. of L., herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employees ofThurston Motor Lines, Inc., Richmond, Virginia, herein called the Com-pany, the National Labor Relations Boards provided for an appropriatehearing upon due notice before George L. Weasler, Trial Examiner. Saidhearing was held at Richmond, Virginia, on May 11, 1945. The Companyand the Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues. The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThurston Motor Lines, Inc., is a North Carolina corporation with itsprincipal offices atWilson, North Carolina. The Company operates termi-62 N. L. R. B., No. 52.355 3.56DECISIONS OF NATIONAL LABOR RELATIONS BOARDpals at Rocky Mount, Greensboro, New Bern, Raleigh, Durham, Weldon,Wilson, Fayetteville, Goldsboro, Kingston,Winston-Salem, and Burling-ton,North Carolina, and at Richmond and Norfolk, Virginia. The Com-1pany operates under a certificate from the Interstate Commerce Commis-sion and is engaged in transporting freight between the States of NorthCarolina and Virginia and also carries freight which is destined for pointsoutside those States. During 1944 the Company's gross income was inexcess of $500,000, about 60 percent of which was derived from interstateshipments.We.are here concerned solely with the Company's terminal atRichmond, Virginia. During 1944 that terminal handled about 25,000,000pounds of freight. All freight picked up by the Company in the State ofVirginia is shipped to points outside that State.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTruck Drivers and Helpers Local Union No. 592is a labor organizationaffiliated with the American Federation of Labor, admittingtomember-ship employees of the Company.IIITHE QUESTION CONCERNING REPRESENTATIONOn January 19, 1945, the Union requested the Company to recognizeitas the exclusive collective bargaining representative of certain of theemployees employed by the Company. The Company refused this requestuntil such time as the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced into evidenceat the hearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriateWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all local pick-updrivers and helpers or warehousemen at the Richmond terminal of theCompany, excluding clerical employees, assistant managers, manager, su-perintendent, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.'The Field Examiner reported that the Union presented 7 authorization cards There areapproximately 9 employees in the appropriate unit THURSTON MOTOR LINES, INC.357V THE DETERMINATION OF REPRESENTATIVESW,W shall direct that the question concerning representation which hasarisen be resolved by means of an electionby secretballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuantto Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Thurston Motor Lines, Inc.,Richmond, Virginia, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director for theFifth Region, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations,among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period imme-diatelypreceding the date of this Direction,including employees who didnot work during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Truck Drivers and HelpersLocal UnionNo. 592,A. F. of L.,for the purposes of collective bargaining